Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/25/21.  As directed by the amendment, claims 1, 12, 15, and 27 have been amended, claims 3-4 and 18-26 have been canceled, and claims 30-35 have been added.  Thus, claims 1-2, 5-17, and 27-35 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
	(1) A system comprising a cloud-based server, an inhaler, a first mobile application residing on a first mobile device, and a second mobile application residing on a second mobile device, the second mobile device configured to transmit a request to the cloud-based server that includes a timestamp of the most recent inhalation data of the inhaler that is stored on the second mobile device “in response to entering a connected mode with the inhaler and prior to causing the second mobile device to transmit a request for inhalation data to the inhaler” (claim 1, ln. 16-18) in combination with the remaining claim limitations, or

	The closest prior art of record is Manice et al (10,019,555).
	While Manice discloses an inhaler monitoring system wherein multiple mobile devices and applications are configured to pair with a single inhaler (Col. 5, ln. 28-40 of Manice), Manice does not disclose that: (1) a second mobile device is configured to transmit a request to a cloud-based server that includes a timestamp of the most recent inhalation data of the inhaler that is stored on the second mobile device in response to entering a connected mode with the inhaler and prior to causing the second mobile device to transmit a request for inhalation data to the inhaler, or (2) a second mobile device configured to transmit a request to the cloud-based server for inhalation or usage data from an electronics module or inhaler in response to detecting a user login event to the second mobile application and prior to causing the second mobile device to transmit a request for the inhalation/usage data to the electronics module/inhaler.  Therefore, the claims are in condition for allowance.


Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785